Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 8/3/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Except where identified below, “means for” in this application is understood to be connecting lines/flow paths between components.
Means of the cycle nitrogen is understood to be heat exchange between the cycle nitrogen and the reboiler.
Means for separating the gas mixture by scrubbing and/or distillation and/or partial condensation steps understood to be a separator.
Means for expanding is understood to be a valve.
Means for forming part of the means for separating… by at least one distillation step is understood to be distillation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 17, 19-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106979665), hereinafter referred to as Zhang and Qin et al. (CN 106642989), hereinafter referred to as Qin and further in view of Briglia et al (US PG pub 20100199718), hereinafter referred to as Briglia.

With respect to claim 14, Zhang (Figure 3) teaches a process for separating a gas mixture comprising carbon monoxide, nitrogen, hydrogen, and methane, the method comprising (paragraph 32):
i) cooling the gas mixture in a heat exchanger (feed gas mixture input at raw material input port 111 into low temperature heat exchanger 110, paragraphs 38, 95),
il) separating the gas mixture cooled in the heat exchanger by partial condensation step (cooled syngas is separated in M11, paragraph 95 which is a partial condensation step as they separate cooled gas in a separator into gas and liquid phases, to form a hydrogen-depleted fluid containing carbon monoxide and nitrogen (M11 creates a primary gas phase rich in H2, which means the rest of the liquid would be a carbon monoxide, nitrogen, and methane), iii) introducing the hydrogen-depleted fluid into a denitrification column (stream M12 formed, which is the ultimate liquid stream of depleted fluid is introduced into column 410, which is for removing nitrogen from the stream, paragraph 95) comprising a column top (top of the column), a top condenser (unlabeled heat exchanger that stream C11 passes into, which as it is at the top of the column and as such would be understood to be a condenser), a column bottom (bottom of the column), and a bottom reboiler (reboiler that is not shown, paragraph 81), thereby producing a nitrogen-enriched gas at the column top (nitrogen M21, paragraph 95) and a nitrogen-depleted liquid at the column bottom (secondary phase liquid, M22, paragraph 95),
iv) cooling the top condenser by means of a nitrogen cycle using a nitrogen compressor comprising at least a first stage and a second stage (nitrogen refrigerant paragraph 29 is used for the refrigerant C11 used to cool the top of 410 with two compressors 611 and 612, which means there are two pressure stages), the first stage comprising a first entry pressure and the second stage comprising a second entry pressure (611 and 612 have separate entrances), the first entry pressure being lower than that of the second entry pressure (611 is upstream of 612 and thus has a lower pressure),
returning nitrogen to the heat exchanger at an inlet of the second stage of the nitrogen compressor (after heat exchanger in the condenser the nitrogen passes back into the heat exchanger before passing to the compressor at the inlet of 612 as seen in the figure)
a) sending the bottom liquid from the denitrification column to a methane and carbon monoxide separation column  (M22 is sent to column 510 to separate the methane from the carbon monoxide paragraph 95) comprising a top condenser (unlabeled heat exchanger at the top of the column, which would be understood to be a condenser).

Zhang does not teach v) expanding the nitrogen-depleted liquid and sending the expanded nitrogen-depleted liquid to the top condenser wherein it is at least partially vaporized by heat exchange in the condenser with the nitrogen-enriched gas, thereby condensing the expanded nitrogen-depleted liquid.

Qin teaches that a bottom stream (123) from a denitrification tower (10) is expanded (throttle valve 11) and passed into the overhead condenser (12) of the denitrification column along with a cooling stream (cycle that includes 17) (paragraph 27).  Although taught explicitly, based on the feed stream 127 into 13 it would be understood that the stream was at least partially vaporized, otherwise it would not be able to separation in 13 as the entire stream would just flow to the bottom of the column.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Qin to have expanded and passed the bottom stream from the denitrification column of Zhang through the overhead heat exchanger (understood to be a condenser) since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the bottom stream for cooling the heat exchanger would allow for the stream to be at least partially vaporized which would prepare said stream for separation downstream while also reducing the amount of external refrigeration required and thus reduce the energy overall required for the refrigeration cycle.


Zhang does not teach vi) vaporizing a liquid nitrogen from the nitrogen cycle in the condenser before returning the nitrogen to the heat exchanger at an inlet of the second stage of the nitrogen compressor.

Briglia (Figure 2) teaches to that an overhead condenser for a separation column (1) is a bath style condenser (condenser 3 in bath of liquid as seen in the figure) where the compressed refrigerant (49) is liquefied (stream 23 ultimately enters the column as a liquid where it is vaporized to form 25 (paragraph 49).

There it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have liquefied based on the teaching of Briglia the cycle nitrogen of Zhang and operated the overhead heat exchanger of the denitrification column (the top condenser) as a bath condenser where the liquid nitrogen is vaporized before being sent back to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby liquefying the nitrogen and using it in a bath condenser would provide for a higher level of heat exchange as the nitrogen would be colder and could also result for a change in the amount of nitrogen needed and a possible trade off in energy costs.

Zhang does not teach the top condenser of the methane and carbon monoxide separation column is a bath vaporizer placed in a bath of liquid supplied with liquid nitrogen from the nitrogen cycle.

Briglia (Figure 2) teaches to that an overhead condenser for a separation column (1) is a bath style condenser (condenser 3 in bath of liquid as seen in the figure) where the compressed refrigerant (49) is liquefied (stream 23 ultimately enters the column as a liquid where it is vaporized to form 25 (paragraph 49).

There it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have liquefied based on the teaching of Briglia the cycle nitrogen of Zhang and operated the overhead heat exchanger of the methane and carbon monoxide separation column (the top condenser) as a bath condenser where the liquid nitrogen is vaporized before being sent back to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby liquefying the nitrogen and using it in a bath condenser would provide for a higher level of heat exchange as the nitrogen would be colder and could also result for a change in the amount of nitrogen needed and a possible trade off in energy costs.




With respect to claim 17, Zhang as modified teaches the reboiler of the methane and carbon monoxide separation column is reheated with at least a portion of the gas mixture (reboil is provided ultimately to the columns by the hot stream of the low temperature heat exchanger, paragraph 25, which as the gas stream is cooling in the heat exchanger, would provide some of this heat).

With respect to claim 19, Zhang as modified teaches wherein the top condenser of the methane and carbon monoxide separation column is cooled solely by cycle nitrogen (only the nitrogen cycle passes through there).

With respect to claim 20, Zhang as modified teaches wherein the reboiler of the denitrification column is reheated by means of the cycle nitrogen (the reboilers of both columns are heated by a hot stream of the low temperature heat exchanger, paragraphs 25-26, which as the cycle nitrogen is cooled in the heat exchanger would in part then be used for reboil).



With respect to claim 24, Zhang teaches an apparatus for separating a gas mixture comprising carbon monoxide, nitrogen, hydrogen and methane (Figure 3, paragraph 32), comprising a heat exchanger for cooling the gas mixture (feed gas mixture input at raw material input port 111 into low temperature heat exchanger 110, paragraphs 38, 95), means for separating the gas mixture cooled in the heat exchanger by at least partial condensation step, to form a hydrogen-depleted fluid containing carbon monoxide and nitrogen (separator M11, paragraph 95 which is a partial condensation step as it separates cooled gas in a separator into gas and liquid phases M11 creates a primary gas phase rich in H2, which means the rest of the liquid would be a carbon monoxide, nitrogen, and methane, paragraph 95), a denitrification column (column 410 which is for removing nitrogen, paragraph 95) comprising a top condenser (heat exchanger unlabeled but seen at the top of the column which based on location would be understood to be a condenser) and a bottom reboiler (reboiler not shown, paragraph 81), a pipe for sending the hydrogen-depleted fluid to the denitrification column (the fluid passage that ultimately connects from M11 to M12 has an outlet which connects to 410 which would be said pipe), to produce a nitrogen-enriched gas at the column top (M21, paragraph 95) and a nitrogen-depleted liquid at the column bottom (m22, paragraph 95), a nitrogen cycle using a nitrogen compressor comprising at least a first stage and a second stage (nitrogen refrigerant paragraph 29 is used for the refrigerant C11 used to cool the top of 410 with two compressors 611 and 612, which means there are two pressure stages), the entry pressure of the first stage being lower than that of the second stage (611 is upstream of 612 and thus would be at a lower pressure), means for sending nitrogen of the nitrogen cycle to the condenser of the dentification column (the feed line into the heat exchanger), 
means for sending nitrogen vaporized in the heat exchangers of the condenser to the inlet of the second stage of the nitrogen compressor (the connecting line from the outlet of the heat exchange ultimately to inlet of 612), 
a methane and carbon monoxide separation column (510, paragraph 95),
means for sending the bottom liquid from the denitrification column to the methane and carbon monoxide separation column (the feed line which connects both columns where M22 is sent to 510, paragraph 95).

Zhang does not teach means for sending liquid of the nitrogen cycle to the condenser of the denitrification column.
Briglia (Figure 2) teaches to that an overhead condenser for a separation column (1) is a bath style condenser (condenser 3 in bath of liquid as seen in the figure) where the compressed refrigerant (49) is liquefied (stream 23 ultimately enters the column as a liquid where it is vaporized to form 25 (paragraph 49).

There it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have liquefied based on the teaching of Briglia the cycle nitrogen of Zhang and operated the overhead heat exchanger of the denitrification column (the top condenser) as a bath condenser where the liquid nitrogen is vaporized before being sent back to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby liquefying the nitrogen and using it in a bath condenser would provide for a higher level of heat exchange as the nitrogen would be colder and could also result for a change in the amount of nitrogen needed and a possible trade off in energy costs.


Zhang does not teach means for expanding bottom liquid from the denitrification column, and means for sending the expanded liquid to the top condenser of the denitrification column for partial vaporization by heat exchange in a heat exchanger of the condenser with the nitrogen rich gas, which is thereby condensed.

Qin teaches that a bottom stream (123) from a denitrification tower (10) is expanded (throttle valve 11) and passed into the overhead condenser (12) of the denitrification column along with a cooling stream (cycle that includes 17) (paragraph 27).  Although taught explicitly, based on the feed stream 127 into 13 it would be understood that the stream was at least partially vaporized, otherwise it would not be able to separation in 13 as the entire stream would just flow to the bottom of the column.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Qin to have expanded and passed the bottom stream from the denitrification column of Zhang through the overhead heat exchanger (understood to be a condenser) since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the bottom stream for cooling the heat exchanger would allow for the stream to be at least partially vaporized which would prepare said stream for separation downstream while also reducing the amount of external refrigeration required and thus reduce the energy overall required for the refrigeration cycle.  This condenser would result in some of the nitrogen rich gas at the top of the column condensing before leaving.

Zhang does not teach the apparatus further comprising means for sending liquid nitrogen from the nitrogen cycle to the top condenser of the methane and carbon monoxide separation column.

Briglia (Figure 2) teaches to that an overhead condenser for a separation column (1) is a bath style condenser (condenser 3 in bath of liquid as seen in the figure) where the compressed refrigerant (49) is liquefied (stream 23 ultimately enters the column as a liquid where it is vaporized to form 25 (paragraph 49).

There it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have liquefied based on the teaching of Briglia the cycle nitrogen of Zhang and operated the overhead heat exchanger of the methane and carbon monoxide separation column (the top condenser) as a bath condenser where the liquid nitrogen is vaporized before being sent back to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby liquefying the nitrogen and using it in a bath condenser would provide for a higher level of heat exchange as the nitrogen would be colder and could also result for a change in the amount of nitrogen needed and a possible trade off in energy costs.

With respect to claim 25, Zhang as modified does not teach means for sending liquid nitrogen from the top condenser of the methane and carbon monoxide separation column to the top condenser of the denitrification column.

Briglia teaches that liquid (12) can be passed from one top condenser of a column (3, 12) to another column (paragraph 63).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Briglia to have in order to provide the liquid nitrogen for vaporizing in the condenser of Zhang of the denitrification column to have passed that nitrogen from the bath of nitrogen in the top condenser of the carbon monoxide and methane separation column since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the connection between the two column overheads could provided a more streamlined passage of nitrogen by passing having all of the liquid nitrogen flow continuously along the system as needed as opposed to splitting and further as it has been shown to be obvious to connect the overheads of two columns would have been obvious to have done in Zhang as modified.


Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Qin/Briglia and further in view of McNeil et al. (US PG Pub 20100251765), hereinafter referred to as McNeil.

With respect to claim 16, Zhang as modified does not teach wherein the gas mixture cooled in the heat exchanger is separated by at least one partial condensation step so as to form a hydrogen-depleted gas, the hydrogen-depleted gas is sent to an intermediate level of a stripping column comprising a bottom reboiler, and bottom liquid of the stripping column is sent to a denitrification column in case a).

McNeil teaches in a separation system that the feed gas (1) is first sent to a series of separators (102/unlabeled separator) one of which provides the overhead gas as feed (6) to a first column (103, paragraph 89) which produces a bottom stream (15) which is sent to a second column at a midpoint for separation (paragraph 98).  Although not called a stripping column stripping would occur between the up-flowing stream 6 and the downflowing stream 31.


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of McNeil to have provided the overhead from the second separator (M13) to a first column where stripping occurs which produces a lower column (still intermediate) for the denitrification column in Zhang since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the additional column would allow additional components to be separated in the first column which could allow for additional recovery of components in the product streams by providing an extra separation step.

With respect to claim 26, Zhang comprises at least one phase separator for separating the gas mixture cooled in the heat exchanger by a partial condensation step to form a hydrogen-depleted gas (the overhead from M13 would be hydrogen depleted).

Zhang does not teach a stripping column and means for sending the hydrogen-depleted gas to an intermediate level of the stripping column.


McNeil teaches in a separation system that the feed gas (1) is first sent to a series of separators (102/unlabeled separator) one of which provides the overhead gas as feed (6) to a first column (103, paragraph 89) which produces a bottom stream (15) which is sent to a second column at a midpoint for separation (paragraph 98).  Although not called a stripping column stripping would occur between the up-flowing stream 6 and the downflowing stream 31.


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of McNeil to have provided the overhead from the second separator (M13) to a first column where stripping occurs which produces a lower column (still intermediate) for the denitrification column in Zhang since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the additional column would allow additional components to be separated in the first column which could allow for additional recovery of components in the product streams by providing an extra separation step.


Claims 18 and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Qin/Briglia and further in view of Billy et al (US PG Pub 20070056319), hereinafter referred to as Billy.

With respect to claim 18, Zhang as modified does not teach the methane and carbon monoxide separation column is at least 5 bar abs.

Billy teaches that a column which separates carbon monoxide from methane operates as high as 10 bars (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time invention was filed based on the teaching of Billy to have operated the carbon monoxide and methane separation column of Zhang as modified at 10 bars as applicant has appeared to have placed no criticality on the claimed range (see page 5, at least 5 bar, or even at least 6 bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 23, Zhang as modified does not teach wherein the operating pressure of the methane and carbon monoxide separation column is at least 5 bar.

Billy teaches that a column which separates carbon monoxide from methane operates as high as 10 bars (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time invention was filed based on the teaching of Billy to have operated the carbon monoxide and methane separation column of Zhang as modified at 10 bars as applicant has appeared to have placed no criticality on the claimed range (see page 5, at least 5 bar, or even at least 6 bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 

Applicant’s amendments have resulted in the rejections under 35 USC 112(a) and (b) to be withdrawn as they have overcome those rejections.

Applicant argues pages 6-7 in regards to the modification in view of Briglia that the vaporizer used in Zhang is using a closed refrigerant system whereas Briglia uses direct contact with vaporized liquid having the same composition as the bath liquid which would not be compatible with Zhang and “combining them would not result in a functioning system”.  This is not persuasive.

Both Zhang and Briglia teach the synthesis gas separation systems and each teaches a different method of providing an overhead condenser to a column.  Briglia does not teach direct contact with vaporized liquid, but indirect contact heat exchange in an overhead condenser where a bath of liquid (see overhead of column Q7) provides indirect heat exchanger to an overhead condenser (3) which provides cooling to the top of the column and would produce the necessary separation properties of the column. The change in the operation of the column of Zhang based on Briglia would be to use nitrogen from the cycle in liquid form in a bath heat exchanger in indirect contact as opposed to indirect contact with the heat exchangers as portrayed in Zhang.  This would only change the method from one known method to another and would be considered obvious in view of Briglia, and would not prevent Zhang from functioning.

Applicant’s remaining arguments are moot as the rejection of claim 15 is maintained and additional arguments are not presented in regards to claim 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763